DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Hsieh on 5/20/2021.
The application has been amended as follows: 
Cancel claims 8-17 and 20
Claim 1:
Line 7, delete “until the nozzle rises to an upper position” and insert –and raising the nozzle vertically from a first position above a central region of the substrate to an upwardly second position above the central region of the substrate—
Line 20, after “solvent” insert –,wherein IPA is supplied to the surface of the substrate when the nozzle is in the upwardly second position—
Claim 19: line 8, delete “; and the hydrophobic agent  supply step includes supplying the liquid of the hydrophobic agent to the surface of the substrate the hydrophobicity of which is increased by the chemical liquid”
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach the newly amended limitations directed to the liquid amount decreasing step and raising the nozzle vertically at the central region of the substrate from a first position to a second upwardly position, wherein the IPS is delivered to the substrate when the nozzle is in the second upwardly position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



 /Sharidan Carrillo/ Primary Examiner, Art Unit 1711